     Case 3:20-cv-02168-N Document 7-2 Filed 11/20/20     Page 1 of 1 PageID 59



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION



MIKAYLA AVERY,                             §
                                           §
              Plaintiff,                   §
                                           §     Civil Action No. 3:20-cv-2168-N
v.                                         §        ECF
                                           §
ARCHIVAL MAGAZINE, LLC,                    §
ARCHIVAL INSTITUTE, LLC,                   §
THE GARZA LEGAL GROUP, GARZA               §
& HARRIS, LTD, and JOE B. GARZA            §
                                           §
              Defendants.                  §



        ORDER AUTHORIZING SUBSTITUTED SERVICE ON THE GARZA
                           DEFENDANTS


        ON THIS DAY came to be considered Plaintiff’s Motion for Substituted Service

on the Garza Defendants. After consideration of Plaintiff’s motion, it is the opinion

of this Court that Plaintiff’s Motion be GRANTED.

        It is therefore ORDERED that Plaintiff may serve the Garza Defendants via

the Texas Secretary of State and through their business email addresses.



        SIGNED this _______ day of ___________________, 2020.



                            ___________________________________________
                            THE HON. DAVID C. GODBEY
                            UNITED STATES DISTRICT JUDGE



                                         -1-
